 



Regency Resources Inc.



 



 

BINDING LETTER OF INTENT

 

THIS BINDING LETTER OF INTENT (the “LOI”), is entered into by and,

 

BETWEEN: Regency Resources, Inc., a Nevada corporation

 

(“REGENCY”)

 

AND: Digitally Distributed Acquisition Corp., a Delaware corporation

 

(“DDAC”)

 

The Company is a fully reporting publicly traded company with the ticker symbol
“RSRS” on the United States over-the-counter (OTCQB) securities market.

 

The Company wishes to acquire DDAC through a reverse acquisition and believes
DDAC to have a valuable products and intellectual property rights related to
software and other means of syndicating and encoding media content as outlined
on Schedule A attached hereto (the “Transaction”).

 

This LOI is intended to create mutual, legally binding obligations on the
parties hereto, including those set out in paragraphs 4, 6 through 7 below, and
the parties wish to enter into this LOI which states that, upon completion of
the conditions as set forth herein and in a formal, definitive agreement,
Regency will acquire DDAC.

 

Each party represents and warrants to the other party that it has the power and
authority to enter into this LOI and to consummate the transactions contemplated
hereby and that this LOI has been duly authorized and executed by such party and
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

1. The Transaction

 

1.1 Structure: The proposed Transaction shall be effected by a voluntary share
exchange whereby Regency shall acquire all of the shares of capital stock of
DDAC from its stockholders in exchange for the issuance of shares of common
stock of Regency. Simultaneously, and concurrently, DDAC will acquire all of the
assets, tangible and intangible, of Digitally Distributed, LLC, a Delaware
limited liability company, including certain intellectual property comprised of
a web-based multi-tiered billing infrastructure as part of an integrated media
encoding and content delivery platform.

 

The parties will jointly determine the optimum structure for the Transaction in
order to best satisfy tax planning, regulatory and other considerations,
including mutually agreed upon performance based milestones.

 

1.2 Exchange: The number of shares of common stock of Regency that the
stockholders of DDAC will receive on the Closing (as defined herein) will be
18,000,000 shares. The shareholders of Regency will retain 28,950,000 shares of
common stock.

 

1.3 Terms and conditions: The definitive agreement pursuant to which the parties
will agree to carry out the Transaction (the “Definitive Agreement”) will
contain provisions that are customary for a transaction of this nature, and will
include (but not be limited to) representations and warranties of both DDAC and
Regency (and the Regency principal shareholders), including Regency’s status as
a reporting issuer with the U.S. Securities and Exchange Commission Exchange
(the “SEC”). The closing conditions in favour of both Regency and DDAC will
include the following:



 

 



 



Regency Resources Inc.

Digitally Distributed Acquisition Corp.

Letter of Intent

Page | 2



 

 

(a)receipt of all required regulatory approvals to consummate the Transaction;

 

(b)approvals of the boards of directors of DDAC and Regency and stockholders of
DDAC as required;

 

(c)obtaining all required consents of third parties;

 

(d)completion by DDAC of all required audited and unaudited financial statements
of DDAC, prepared in accordance with US GAAP and audited by a PCAOB registered
audit firm to be engaged by DDAC;

 

(e)Regency to have a balance sheet dated as of February 29, 2012 free of all
liabilities, including accrued and unpaid salaries, or such liabilities as are
going to be paid, in full, upon the Closing;

 

(f)Regency shall have not more than 47,950,000 shares of common stock issued and
outstanding at closing, consisting of the shares referred to in Section 1.2
above, excluding any shares issuable pursuant to the concurrent financing
referred to below;

 

(g)DDAC and its accountant having had a reasonable opportunity to review the
financial statements (including corporate tax returns, general ledger listings,
adjusting entries and opening trial balances) of Regency, and that both DDAC and
its accountant are satisfied with the content of such financial statements;

 

(h)at Closing, Martin W. Greenwald to be appointed as the Chief Executive
Officer of Regency, and as chairman of the Board of Directors, and Joe Q. Bretz
to be appointed as President and a member of the Board of Directors of Regency.
Regency’s current officers and directors will resign as of the Closing and there
will be no other employees or persons contracted to perform services for
Regency;

 

(i)all representations in the Definitive Agreement being accurate as of the
Closing of the Transaction; and

 

(j)no adverse material change in the business or financial condition of DDAC or
Regency since the execution of the Definitive Agreement, including but not
limited to any intellectual property asset of DDAC.

 

1.4 Financing: Upon execution of this LOI, Regency will commit to providing or
facilitating a financing up to an aggregate of $1,000,000 through a Convertible
Debenture as follows (the “Financing”):

 

(a)$150,000 to DDAC upon execution of this LOI

 

(b)$100,000 to DDAC at Closing; and

 

(c)No less than $100,000 to DDAC each month after Closing.

 

The Convertible Debenture shall contain the right to convert into shares of
common stock of Regency at a price being the lower of (a) $0.50 per share, or
(b) any price offered to other investors within 24 months of Closing.

 



 

 

 



Regency Resources Inc.

Digitally Distributed Acquisition Corp.

Letter of Intent

Page | 3



 

 

(d)In addition to the Financing, Regency will on a best efforts basis raise an
additional $3,000,000 in convertible debentures with the same terms as the
Financing.

 

1.5 Closing: The closing (the “Closing”) of the Transaction to be completed on a
best efforts basis by both parties within the following parameters:

 

(a)notice of completion of substantial due diligence by Regency by April 15,
2012;

 

(b)execution of Definitive Agreement by April 15, 2012;

 

(c)receipt of all required stockholder approvals from DDAC by March 30, 2012;
and

 

(d)closing of Transaction by April 30, 2012.

 

Both parties will work diligently during this period but recognize that
regulatory and other market delays may require adjustments to this timetable.

 

1.6 Name Change: Immediately upon execution of this LOI, Regency may change its
name to “Digital Development Group, Inc.” or a mutually agreed upon name.

 

2.          Due Diligence

 

Once all parties have signed this LOI, the due diligence team of Regency will
commence due diligence investigations on DDAC and Digitally Distributed, LLC.
DDAC will give Regency and its representatives full access to all of its (and
Digitally Distributed, LLC): (i) books, records, business plans, financial and
operating data and all other information; (ii) assets and operations; and (iii)
personnel. Schedule A attached hereto contains a complete and accurate list of
all assets of DDAC and Digitally Distributed, LLC, including but not limited to
all intellectual property assets, both current and pending, in regards to
patents, trademarks, and licenses. Regency may terminate this LOI at its sole
discretion at anytime in the event it is not satisfied with its due diligence
investigation.

 

3.           Definitive Agreement

 

Upon the satisfactory completion of due diligence by Regency, the parties shall
work diligently toward drafting and signing the Definitive Agreement, acting
reasonably and in good faith, with a view to executing the Definitive Agreement
on or before April 15, 2012.

 

4.            Standstill

 

In consideration of the time and effort the Company will incur to pursue this
transaction, during the period from the satisfactory completion of due diligence
until this LOI is either superseded by the Definitive Agreement or terminated
pursuant to Section 2, other than as permitted herein, DDAC agrees that it will:

 

(a)not nor will its stockholders nor any person or entity acting on their behalf
in any way directly or indirectly (i) solicit, initiate, encourage or facilitate
any offer to directly or indirectly purchase DDAC, Digitally Distributed, LLC or
any of their assets or equity, (ii) enter into any discussions, negotiations or
agreements with any person or entity which provide for such purchase, or (iii)
provide to any persons other than Regency or its representatives any information
or data related to such purchase or afford access to the properties, books or
records of DDAC or Digitally Distributed, LLC to any such persons (if DDAC,
Digitally Distributed, LLC, their stockholders or their representatives receive
any inquiry or proposal offering to purchase DDAC, Digitally Distributed, LLC,
or any part of their assets or equity, DDAC will promptly notify Regency),

 

 



 

 

 

 



Regency Resources Inc.

Digitally Distributed Acquisition Corp.

Letter of Intent

Page | 4

  

 

(b)conduct its and cause Digitally Distributed, LLC to conduct its business only
in, and not take any action except in, the usual, ordinary and regular course of
business consistent with past practice, and

 

(c)not and cause Digitally Distributed, LLC not to pay any dividends, engage in
non-arms length transactions with their shareholders, or redeem in excess of 1%
of each of their currently outstanding stock.

 

5.           Transaction Costs

 

In the event that this Transaction does not close, each of the parties will be
responsible for all costs (including, but not limited to, financial advisory,
accounting, legal and other professional or consulting fees and expenses)
incurred by it in connection with the transactions contemplated hereby. Each
party will indemnify and hold the other harmless from any claim for brokers' or
finders' fees arising out of the Transactions contemplated hereby by any person
claiming to have been engaged by such party.

 

6.              Publicity

 

No party hereto will make any disclosure or public announcements of the proposed
Transaction, the LOI or the terms thereof without the prior knowledge of the
other party, which shall not be unreasonably withheld, or except as required by
relevant securities laws. DDAC agrees and acknowledges that Regency and its
directors, officers, employees, agents and representatives will disclose
business information and information about the proposed Transaction in the
course of securing financings for Regency and DDAC and that Regency and its
representatives may be required to disclose that information under the
continuous disclosure requirements under U.S. securities laws.

 

7.              Confidentiality Agreements

 

The parties acknowledge that each party may obtain certain information about the
other party, which information is considered confidential and/or proprietary and
which has not been otherwise made available to the public, including, without
limitation, technical or marketing information, drawings, sketches, models,
samples, computer programs, software, financial information, personnel or human
resources information, and information related to business strategies, plans or
projections, whether or not any of the foregoing is marked confidential,
proprietary, private or restricted (the "Confidential Information "). Each party
agrees not to (i) use such information for a purpose other than to evaluate the
proposed Transaction or (ii) except as required by law, disclose or disseminate
the Confidential Information to any third party, except to its legal advisors,
accountants and others from whom such party seeks advice with respect to the
proposed Transaction. Upon the written request of the other party, each party
shall return to the other any Confidential Information and related materials or
shall take all reasonable measures to ensure the destruction of such
Confidential Information, and shall provide the other party with a written
certification signed by an authorized officer that, to the best of his or her
knowledge, after due inquiry, such return or destruction has occurred.

 



 

 

 



Regency Resources Inc.

Digitally Distributed Acquisition Corp.

Letter of Intent

Page | 5

 

 

The parties further acknowledge that Regency is a public company and
accordingly, acknowledge the existence of certain responsibilities and
obligations under U.S. federal securities laws in the event such parties or
their affiliates receive or provide to others material, non-public information
concerning Regency, including the possibility of the Transaction contemplated by
this LOI or the status of negotiations as to the Transaction contemplated
hereby. The parties agree to comply with all such federal securities laws,
including prohibitions on trading in the stock of Regency while in possession of
such information or providing it to others who may do so.

 

8.         General

 

(a)This LOI will be governed by and construed in accordance with the laws of
Nevada. Regency and DDAC submit to the jurisdiction of the courts of Nevada with
respect to any matters arising out of this LOI.

 

(b)If any term or provision hereof shall be held illegal or invalid, this LOI
shall be construed and enforced as if such illegal or invalid term or provision
had not been contained herein.

 

(c)The delay or failure of a party to enforce at any time any provision of this
LOI shall in no way be considered a waiver of any such provision, or any other
provision of this LOI. No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.

 

(d)This letter may be executed in any number of counterparts, each of when
executed and delivered (including by way of facsimile) is an original but all of
which taken together shall constitute one and the same instrument.

 

If you are in agreement with the foregoing, please confirm that this letter
accurately sets forth your understanding of the terms of the proposed
Transaction and the other matters set forth herein, by signing a copy of this
letter below and returning it to us prior to 5:00 p.m. (PST) on March 28, 2012,
failing which this letter shall be null and void.

 

We look forward to working together.

 

Regency Resources, Inc.

 

By /s/                                              

 

Digitally Distributed Acquisition Corp.

 

By: /s/                                        

Name: Martin W. Greenwald

Title: CEO                                  

 

Agreed this 22nd day of March 2012

 

 

 



 



Regency Resources Inc.

Digitally Distributed Acquisition Corp.

Letter of Intent

Page | 6

 

 

 

 

Schedule A.



SCHEDULE A.

 



 



 



 

